DETAILED ACTION
1.	This office action is in response to the amendment filed on 08/18/2021. 
2.	Claims 1-16 have been amended. 
3.	Claims 6-11 are cancelled.
4. 	The restriction requirement among inventions I, II, III, IV, and V, as set forth in the Office action mailed on December 30, 2020, is hereby partially withdrawn.
5.	Claims 1-5 and 12-16 are currently pending and have been considered below.

Response to Arguments
6.	The Objection to claims 13 and 14 has been withdrawn in view of the amendment.
7.	The Objection to specification has been withdrawn in view of the amendment.

8.	The 35 U.S.C. 112, second paragraph rejection of claims 13 and 14 has been withdrawn based on Applicant’s response and in view of the amendment.


Examiner’s Note
9. 	Regarding claims 1-5 and 12-16, the limitations “a time reproducer, a first, a second, and a third converter, a first and a second TS packet generator, a selector, a counter, RTP packet generator, a TTS packet generator, a first and a second delay jitter absorber, a separator, a multiplexer, and a PCR packet generator”, appear to corresponds to a structure or hardware (transmitter, receiver, and/or processor), as 


EXAMINER’S AMENDMENT
10. 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Surinder Sachar on August 27, 2021.
The application has been amended as follows: 
 	Listing of Claims

Claim 1.	 (Currently Amended)  An encoder comprising:
a time reproducer configured to communicate a PTP (Precision Time Protocol) packet and to reproduce TAI (International Atomic Time) time from the PTP packet;
a first converter configured to determine a time length in which an STC (System Time Clock) counter value laps, to calculate a remainder of the time length relative to the TAI time, and to generate a time for PCR (Program Clock Reference) and a PTS (Presentation Time Stamp) value, based on the remainder;
(Transport Stream) packet generator configured to generate a PCR packet, and to add the time for PCR to the PCR packet, thereby generating a first TS packet;
a second TS packet generator configured to receive a video content packet, and to add the PTS value to the video content packet, thereby generating a second TS packet;
a selector configured to select one of the first TS packet and the second TS packet;
a counter [[unit]] configured to operate at a first frequency, and to count the TAI time reproduced by the time reproducer by using a counter which counts zero once again when the TAI time advances to a predetermined bit, thereby outputting an ultimately acquired value as a counter value for an RTP (Real-Time Transport Protocol) header; and
an RTP packet generator configured to add the counter value for the RTP header to the TS packet selected by the selector, thereby generating an RTP packet.

Claim 2.  	(Currently Amended)  The encoder of Claim 1, further comprising:
a second converter configured to operate at a second frequency which is different from the first frequency, and to count the TAI time reproduced by the time reproducer by using [[a]] the counter which counts zero once again when the TAI time advances to a predetermined bit, thereby outputting an ultimately acquired value as a counter value for a TTS (Timestamped Transport Stream) header; and

wherein the RTP packet generator is configured to generate the RTP packet by adding the counter value for the RTP header to the TTS packet generated by the TTS packet generator in place of the TS packet selected by the selector.

Claim 3.  	(Currently Amended)  A multiplexing apparatus comprising:
a time reproducer configured to communicate a PTP (Precision Time Protocol) packet and to reproduce TAI (International Atomic Time) time from the PTP packet;
a first converter configured to determine a time length in which an STC (System Time Clock) counter value laps, to calculate a remainder of the time length relative to the TAI time, and to generate a time for PCR (Program Clock Reference), based on the remainder;
a second converter configured to convert the TAI time to a time with precision of a first frequency;
a first delay jitter absorber configured to receive an IP packet, to perform, based on the time with the precision of the first frequency converted by the second converter, correction of a delay and jitter by using timestamp information which is stamped on an RTP (Real-Time Transport Protocol) packet including a plurality of TS (Transport Stream) packets in the IP packet, and to separate the TS packets from the RTP packet;
absorber;
a multiplexer configured to multiplex the TS packets separated by the separator;
a counter [[unit]] configured to operate at the first frequency, and to count the TAI time reproduced by the time reproducer by using a counter which counts zero once again when the TAI time advances to a predetermined bit, thereby outputting an ultimately acquired value as a counter value for an RTP header; and
an RTP packet generator configured to add the counter value for the RTP header to the TS packet multiplexed by the multiplexer, thereby generating an RTP packet.

Claim 4. 	(Currently Amended)  The multiplexing apparatus of Claim 3, wherein
the second converter is configured to further convert the TAI (International Atomic Time) time to a time with precision of a second frequency which is different from the first frequency,
the RTP (Real-Time Transport Protocol) packet includes a plurality of TTS (Timestamped Transport Stream) packets in place of the TS (Transport Stream) packets,
the first delay jitter absorber is configured to separate the TTS packets from the RTP packet, instead of separating the TS packets from the RTP packet,
the multiplexing apparatus further comprises:
absorber configured to perform absorption of a delay and jitter, based on the time with the precision of the second frequency converted by the second converter, and based on timestamp information which is stamped on the TTS packets separated by the first delay jitter absorber, and to separate TS packets from the TTS packets;
a third converter configured to operate at the second frequency, and to count the TAI time reproduced by the time reproducer by using a counter which counts zero once again when the TAI time advances to a predetermined bit, thereby outputting an ultimately acquired value as a counter value for a TTS header; and
a TTS packet generator configured to add the counter value for the TTS header to the TS packet multiplexed by the multiplexer, thereby generating a TTS packet,
the separator is configured to separate, according to predetermined kinds, the TS packets separated by the second delay jitter absorber, in place of the TS packets separated by the first delay jitter absorber, and
the RTP packet generator is configured to add the counter value for the RTP header to the TTS packet generated by the TTS packet generator, in place of the TS packet multiplexed by the multiplexer, thereby generating the RTP packet.

Claim 5. 	(Currently Amended)  The multiplexing apparatus of Claim 3, further comprising:

wherein the multiplexer is configured to multiplex the PCR packet to which the time for PCR is added by the PCR packet generator, and the TS packets separated by the separator.

Claims 6-11. (Canceled)

Claim 12.  	(Currently Amended)  A broadcasting system including a plurality of systems which are switchable, comprising:
a first system including the encoder of Claim 1, and a first multiplexing apparatus;
a second system including [[the]] a second encoder of Claim 1, and [[the]] a second multiplexing apparatus; and
a system switching apparatus configured to execute switching between the first system and the second system.

Claim 13. 	(Previously Presented)  A synchronization control apparatus applied to an encoder, comprising:
a time reproducer configured to receive an IP packet and to reproduce TAI (International Atomic Time) time from a PTP (Precision Time Protocol) packet included in the IP packet;

a counter configured to operate at a first frequency, and to count the TAI time reproduced by the time reproducer by using a counter which counts zero once again when the TAI time advances to a predetermined bit, thereby outputting an ultimately acquired value as a counter value for an RTP (Real-Time Transport Protocol) header; and
an RTP packet generator configured to add the counter value for the RTP header to the TS packet generated by the encoder, thereby generating an RTP packet.

Claim 14.  	(Previously Presented)  The synchronization control apparatus of Claim 13, further comprising:
a second converter configured to operate at a second frequency which is different from the first frequency, and to count the TAI time reproduced by the time reproducer by using the counter which counts zero once again when the TAI time advances to a predetermined bit, thereby outputting an ultimately acquired value as a counter value for a TTS (Timestamped Transport Stream) header; and
a TTS packet generator configured to add the counter value for the TTS header to the TS packet generated by the encoder, thereby generating a TTS packet,


Claim 15. 	(Currently Amended)  A synchronization control apparatus applied to a multiplexing apparatus, comprising:
a time reproducer configured to communicate a PTP (Precision Time Protocol) packet and to reproduce TAI (International Atomic Time) time from the PTP packet;
a first converter configured to determine a time length in which an STC (System Time Clock) counter value laps, to calculate a remainder of the time length relative to the TAI time, and to generate a time for PCR (Program Clock Reference), based on the remainder;
a second converter configured to convert the TAI time to a time with precision of a first frequency;
a first delay jitter absorber configured to receive an IP packet, to perform, based on the time with the precision of the first frequency converted by the second converter, correction of a delay and jitter by using timestamp information which is stamped on an RTP (Real-Time Transport Protocol) packet including a plurality of TS (Transport Stream) packets in the IP packet, and to separate the TS packets from the RTP packet;
a counter [[unit]] configured to operate at the first frequency, and to count the TAI time reproduced by the time reproducer by using a counter which 
an RTP packet generator configured to add the counter value for the RTP header to the TS packet separated by the first delay jitter absorber and multiplexed by the multiplexer, thereby generating an RTP packet.

Claim 16. 	(Currently Amended)  The synchronization control apparatus of Claim 15, wherein
the second converter is configured to further convert the TAI (International Atomic Time) time to a time with precision of a second frequency which is different from the first frequency,
the RTP (Real-Time Transport Protocol) packet includes a plurality of TTS Timestamped Transport Stream) packets in place of the TS (Transport Stream) packets,
the first delay jitter absorber is configured to separate the TTS packets from the RTP packet, instead of separating the TS packets from the RTP packet,
the synchronization control apparatus further comprises:
a second delay jitter absorber configured to perform absorption of a delay and jitter, based on the time with the precision of the second frequency converted by the second converter, and based on timestamp information which is stamped on the TTS packets separated by the first delay jitter absorber, and to separate TS packets from the TTS packets;
reproducer by using a counter which counts zero once again when the TAI time advances to a predetermined bit, thereby outputting an ultimately acquired value as a counter value for a TTS header; and
a TTS packet generator configured to add the counter value for the TTS header to the TS packet separated by the second delay jitter absorber and multiplexed by the multiplexer, thereby generating a TTS packet, and
the RTP packet generator is configured to add the counter value for the RTP header to the TTS packet generated by the TTS packet generator, in place of the TS packet multiplexed by the multiplexing apparatus, thereby generating the RTP packet.


Allowable Subject Matter

11.	Claims 1-5 and 12-16 are allowable. Claims 1-5, and 12, 15, and 16 are, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions I, II, and V, as set forth in the Office action mailed on December 30, 2020, is hereby withdrawn and claims 1-5, 12, 15, and 16 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Specifically, Claims 1-5, 12, 15, and 16 (inventions I, II, and V), directed to a first converter configured to determine a time length in which an STC counter value laps, to calculate a remainder of the time length relative to the TAI time, and to generate a time for PCR and/or a PTS value, based on the remainder, and a counter configured to  (invention III), directed to receiving a TS over IP packet from a plurality of encoders which are disposed at physically remote places, or which are disposed in a virtual environment on a cloud computing system where physical locations are unidentifiable, remains withdrawn from consideration because it does not require or include all the limitations of an allowable claim. In addition, Claims 7-11 (invention IV), directed to a system switching timing generator control the first buffer and the second buffer, such that when a TS packet designated as a switching point is first buffered in the first buffer and is then buffered in the second buffer, the TS packet is not sent during a period from when the TS packet designated as the switching point arrives at the first buffer until when the TS packet arrives at the second buffer, and the TS packet is sent at a timing when the TS packet designated as the switching point arrives at the second buffer, remain withdrawn from further consideration because they do not all require or include all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



12.	The following is an examiner’s statement of reasons for allowance: 
 	Claim 1 is allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the encoder comprising: a first converter configured to determine a time length in which an STC (System Time Clock) counter value laps, to calculate a remainder of the time length relative to the TAI time, and to generate a time for PCR (Program Clock Reference) and a PTS (Presentation Time Stamp) value, based on the remainder; and a counter configured to operate at a first frequency, and to count the TAI time reproduced by the time reproducer by using a counter which counts zero once again when the TAI time advances to a predetermined bit, thereby outputting an ultimately acquired value as a counter value for an RTP (Real-Time Transport Protocol) header, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 Claim 3 is allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the multiplexing apparatus comprising: a first converter configured to determine a time length in which an STC counter value laps, to calculate a remainder of the time length relative to the TAI time, and to generate a time for PCR, based on the remainder; and a counter configured to operate at a first frequency, and to count the TAI time reproduced by the time reproducer by using a , in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 13 is allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious a synchronization control apparatus applied to an encoder comprising: a first converter configured to determine a time length in which an STC counter value laps, to calculate a remainder of the time length relative to the TAI time, and to generate a time for PCR and a PTS value, based on the remainder; and a counter configured to operate at a first frequency, and to count the TAI time reproduced by the time reproducer by using a counter which counts zero once again when the TAI time advances to a predetermined bit, thereby outputting an ultimately acquired value as a counter value for an RTP header, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
Claim 15 is allowed because the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious a synchronization control apparatus applied to a multiplexing apparatus comprising: a first converter configured to determine a time length in which an STC counter value laps, to calculate a remainder of the time length relative to the TAI time, and to generate a time for PCR, based on the remainder; and a counter configured to operate at a first frequency, and to count the TAI time reproduced by the time reproducer by using a counter which counts zero once again when the TAI time advances to a predetermined bit, thereby outputting an ultimately , in combination with the rest of the claim limitations as claimed and defined by the Applicant.
 	Regarding claims 2, 4, 5, 12, 14, and 16, the closest prior art of record, taken individually or in combination, fail to anticipate or render obvious the invention as claimed in claims 1, 3, 13, and 15, as discussed above.

13.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Eyob Hagos/
Examiner, Art Unit 2864